Title: To Thomas Jefferson from James Traquair, [30 November 1792]
From: Traquair, James
To: Jefferson, Thomas



Sir
philad, Corner of 10th and Market Street [30 Nov. 1792]

Being informed that a Gentelman is going to Scotland in order to give incuregment to some of My Contray men in the Mason line to Come to America: if So, Ther is a Mr. Alexander Crawford Mason Shakespear Squair Edinburgh a warm frind to America: who writes me he intends to Come himself after Settling his business for he is one of the prinsaple buildars in the New Town of Ednb. At any rate he will do his utmost to finde good Workmen and in that way that there Laws Can not fine falt with. I hop the abuve hints will be of Service if Sutch is not neaded, I hop you will pardon the freedom of one who wisheth the prosperity of America, and the good of his Contrey men. I am Sir with the Graitest respect your Huml. Servt

James Traquair


P.S. Mason: includs both Ston Catter and Builder in Scotland. I have wrote myself for 2 to Come the next Spring: to the Same Man: if any thing in my pour is neaded to forward Sutch a Lowdable desine I am at your Service. J.T.

